       Case 3:19-cv-01533-VLB Document 42 Filed 11/14/19 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


__________________________________________
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR        :     Case No. 3:19-cv-01533-VLB
THE SUBSTANTIVELY CONSOLIDATED             :
ESTATE OF MICHAEL S. GOLDBERG, LLC         :
AND MICHAEL S. GOLDBERG                    :
                                           :
                                           :
           Plaintiff,                      :
                                           :
v.                                         :
                                           :
SCOTT A. LABONTE; SALLY A. LABONTE;        :
SCOTT A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE REVOCABLE TRUST;          :
SALLY A. LABONTE, TRUSTEE OF THE           :
SCOTT A. LABONTE DYNASTY TRUST;            :
ROLAND G. LABONTE; ROLAND G.               :
LABONTE, TRUSTEE OF THE SCOTT A.           :
LABONTE DYNASTY TRUST; ROLAND G.           :
LABONTE, TRUSTEE OF THE ROLAND G.          :
LABONTE REVOCABLE TRUST; MARILYN P.        :
LABONTE; MARILYN P. LABONTE, TRUSTEE       :
OF THE MARILYN P. LABONTE 2015             :
REVOCABLE TRUST; MARILYN P. LABONTE        :
TRUSTEE OF THE MARILYN P. LABONTE          :
REVOCABLE TRUST; JOSEPH W. SPARVERI,       :
JR.; JOSEPH W. SPARVERI, JR., TRUSTEE OF   :
THE SCOTT A. LABONTE DYNASTY               :
TRUST; LAWRENCE J. MARKS;                  :
JULIANO & MARKS, LLC;                      :
PAUL L. BOURDEAU;                          :
and ROBERT A. LANDINO                      :
                                           :
           Defendants.                     :     November 14, 2019
__________________________________________ :


 MOTION FOR EXTENSION OF TIME TO FILE REPORT OF PARTIES’ PLANNING
                     MEETING, WITH CONSENT



                                     1
        Case 3:19-cv-01533-VLB Document 42 Filed 11/14/19 Page 2 of 4



      Defendants hereby move for a one-week extension of time, from November

14, 2019 to and including November 22, 2019, to file the Report of Parties Planning

Meeting (“Report”).

      In support of this motion, the undersigned would represent that consistent

with the Federal Rules of Civil Procedure and Local Rules for the District Court, the

parties have conferred and are in the process of negotiating the contents of the

Report. However, given the number of parties involved and the complexities of the

case, the parties have not been able to coordinate the final submission within the

required time period.

      Accordingly, Defendants request a brief one-week extension of time to

submit the Report. This is Defendants first such request and they represent that

the Plaintiffs’ consent to this request.




                                           2
       Case 3:19-cv-01533-VLB Document 42 Filed 11/14/19 Page 3 of 4



SHIPMAN, SHAIKEN & SCHWEFEL,             MARK H. DEAN, PC
LLC


By: /s/ David M. S. Shaiken_____
                                         By: /s/ Mark Dean
       David M.S. Shaiken ct02297
                                                Mark Dean ct01935
       Shipman, Shaiken & Schwefel,
                                                Mark H. Dean, PC
       LLC
                                                241 Main Street, Suite 501
       433 South Main Street, Suite
                                                Hartford, CT 06106
       319
       West Hartford, CT 06110
                                         Attorneys for Roland G. LaBonte,
                                         individually and as Trustee of the Roland
Attorneys for Scott A. LaBonte,          G. LaBonte Revocable Trust and the
individually and as Trustee of the       Scott A. LaBonte Dynasty Trust, and
Scott A. LaBonte Revocable Trust,        Marilyn P. LaBonte, individually and as
and Sally A. LaBonte, individually and   Trustee of the Marilyn P. LaBonte 2015
as Trustee of the Scott A. LaBonte       Revocable Trust and Trustee of the
Revocable Trust and Trustee of the       Marilyn P. LaBonte Revocable Trust
Scott A. LaBonte Dynasty Trust

                                         COWDERY & MURPHY, LLC


PULLMAN & COMLEY, LLC                    By: /s/ Thomas J. Murphy
                                                Thomas J. Murphy ct07959
                                                James J. Healy
By: /s/ James T. Shearin
                                                Cowdery & Murphy LLC
       James T. Shearin ct 01326
                                                280 Trumbull Street, 22nd Floor
       Pullman & Comley LLC
                                                Hartford, CT 06103
       850 Main Street
       P.O. Box 7006
       Bridgeport, CT 06601-7006
                                         Attorneys for Joseph W. Sparveri, Jr.



Attorneys for Scott A. LaBonte,
individually and as Trustee of the
Scott A. LaBonte Revocable Trust,
and Sally A. LaBonte, individually and
as Trustee of the Scott A. LaBonte
Revocable Trust and Trustee of the
Scott A. LaBonte Dynasty Trust



                                         3
           Case 3:19-cv-01533-VLB Document 42 Filed 11/14/19 Page 4 of 4




 FINN DIXON & HERLING LLP                NATALE & WOLINETZ


 By: /s/ Alfred U. Pavlis                By: /s/ Anthony Natale
      Alfred U. Pavlis ct 08603              Anthony Natale ct08451
      Finn Dixon & Herling LLP               Natale & Wolinetz
      6 Landmark Sq.                         116 Oak Street
      Stamford, CT 06901-2704                Glastonbury, CT 06033
                                         Attorneys for Lawrence J. Marks, Esq. and
 Attorneys for Paul Bourdeau, Esq.       Juliano & Marks, LLC


 CARMODY TORRANCE SANDAK
 HENNESSEY LLP


 By: /s/ Thomas J. Sansone
     Thomas J. Sansone ct00671
     Carmody Torrance Sandak
     Hennessey LLP
     195 Church Street
     New Haven, CT 06509
 Attorneys for Robert A. Landino




                                         4

ACTIVE/78282.1/JTS/8502593v1
